DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 22–30 are under examination. 
Response to Amendments
Applicant’s amendments overcome the Drawing objections, 112b rejections, and 102 rejections of record.
Regarding claim 26, however, Examiner notes that Applicant’s replacement Drawing Figure 9 only overcomes the Drawing objection if the claimed “central axis” refers to a central vertical axis. As shown in Figure 9, a central horizontal axis through hole 706 is parallel with a horizontal plane defined by the top wall.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note from the Examiner: The claims are interpreted according to MPEP 2115 (material or article worked upon does not limit apparatus claims), which explains that “A claim is only limited by positively recited elements. Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’ In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  	In this case, claim 22’s recitation of “fuel salt” is considered to be the article worked upon. Because neither the fuel salt itself—nor its associated molten salt reactor—are positively recited, this recitation of the fuel salt is not given patentable weight. The prior art must simply be capable of using this working fluid, which is the case for the cited references.
Claims 22, 23, 24, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machado (US 4,080,257).
Regarding claim 22, Machado teaches (Fig 2) an apparatus for delivering cooled fuel salt into a reactor core comprising:  	an exterior wall (56);  	an interior wall (58) surrounding the reactor core (18) and spaced apart from the exterior wall such that a plenum (130) is formed between the exterior wall and the interior wall, the interior wall separating the reactor core from the plenum, the interior wall provided with a plurality of perforations (136) penetrating the interior wall and capable of permitting flow of nuclear fuel salt between the reactor core and the plenum (flow holes 136 permit fluid flow; this capability exists regardless of the identity of the working fluid); (92) connecting the exterior wall and the interior wall; and  	a plenum inlet (132) defined at least partially by the exterior wall and positioned opposite the top wall for receiving cooled nuclear fuel salt into the plenum.
Regarding claim 23, Machado anticipates all the elements of the parent claim and additionally teaches wherein the plurality of perforations (136) are arranged into at least two horizontal rows of perforations (see Figs. 2, 5).
Regarding claim 24, Machado anticipates all the elements of the parent claim and additionally teaches wherein at least one of the perforations (136) in the plurality of perforations is a cylindrical hole (see Fig. 5) through the interior wall (58) having a central axis that is not parallel with a horizontal plane that is defined by the top wall (92) (e.g., a vertical central axis of hole 136 is not parallel with the horizontal top wall 92 of Machado).
Regarding claim 28, Machado anticipates all the elements of the parent claim and additionally teaches wherein the plurality of perforations (136) are spaced at different levels within the interior wall (58) (as shown in Fig. 5). 
Regarding claim 30, Machado anticipates all the elements of the parent claim and additionally teaches wherein a base end of both of the exterior wall (56) and the interior wall (58) opposite of the top wall are positioned along a same horizontal plane that is parallel to the top wall (92) (as shown in Fig. 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.

Note from the Examiner: The claims are interpreted according to MPEP 2115 (material or article worked upon does not limit apparatus claims), which explains that “A claim is only limited by positively recited elements. Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’ In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  	In this case, claim 22’s recitation of “fuel salt” is considered to be the article worked upon. Because neither the fuel salt itself—nor its associated molten salt reactor—are positively recited, this recitation of the fuel salt is not given patentable weight. The prior art must simply be capable of using this working fluid, which is the case for the cited references. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Machado in view of Ferree (US 4,576,778). 
Regarding claim 29, Ferree anticipates all the elements of the parent claim but does not explicitly teach that more perforations are disposed proximate the plenum inlet than the opposite end. Ferree does teach this. Ferree is in the same art area of controlling coolant flow for nuclear reactors (abstract) and teaches an interior wall (core barrel 28) with perforations (42) wherein more of the plurality of perforations are disposed proximate the plenum inlet (30) than at the opposite end. The skilled artisan would have been motivated to locate more holes at the inlet to provide a direct route for introducing coolant to cool the barrel walls (col. 3, ll. 7-12). Locating more coolant ports near the inlet means that more coolant will travel further before reaching the outlet, thereby removing heat from more reactor components along the way. 
Claims 22, 24, 25, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tolino (US 4,591,068) in view of Popalis (US 4,820,476).
Regarding claim 1, Tolino teaches (Fig. 2) an apparatus for delivering cooled fuel salt into a reactor core comprising:  	an exterior wall (28);  	an interior wall (38) surrounding the reactor core (34) and spaced apart from the (plenum between 28 and 38) is formed between the exterior wall and the interior wall, the interior wall (38) separating the reactor core (34) from the plenum;  	a top wall (uppermost wall 40 [labeled in Fig. 1]) connecting the exterior wall (28) and the interior wall (38); and  	a plenum inlet (see upward coolant flow arrow at base of plenum between 28, 38) defined at least partially by the exterior wall (28) and positioned opposite the top wall for receiving cooled nuclear fuel salt into the plenum (the plenum receives upward flow of coolant and is capable of performing this action if the coolant is water or liquid salt).
Tolino does not explicitly disclose that the interior wall can be provided with a plurality of perforations. 
Popalis does. Popalis is in the same art area of coolant flow for nuclear reactors and teaches (Figs. 1, 3) a core with an outer interior (7) and exterior (9) wall with a plenum (5) in between, the interior wall (7) provided with a plurality of perforations (11) penetrating the interior wall and capable of permitting flow of nuclear fuel salt between the reactor core (in interior space 6) and the plenum (5). A purpose for this teaching is, as described by Popalis, to provide flow ports for the coolant (“a set of lateral flowports 11 that circumscribe the core barrel 7 direct a portion 12 of the downflow 5 ,” col. 5, ll. 9-11). 
The combination of the perforations of Popalis with the apparatus of Tolino would have produced a reactor core with two outer walls, the inner wall having flow ports for coolant circulation, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Tolino, a person of ordinary skill would have predicted that combining Popalis’ flowports with Tolino's apparatus would have produced Applicant's claimed invention of a double-walled core structure with flow ports on the inner wall. The skilled person’s motivation for the combination would have been the expectation of, as described by Popalis, to provide flow ports for the coolant (“a set of lateral flowports 11 that circumscribe the core barrel 7 direct a portion 12 of the downflow 5 ,” col. 5, ll. 9-11).  
Regarding claim 24, above-combined Tolino with Popalis teaches all the elements of the parent claim and additionally teaches (Popalis, Fig. 3) wherein at least one of the perforations (11) in the plurality of perforations is a cylindrical hole (portion 39 is cylindrical) through the interior wall (7) having a central axis that is not parallel with a horizontal plane that is defined by the top wall (e.g., a vertical central axis of hole 11 is not parallel with the horizontal top wall of Tolino).
Regarding claim 25, above-combined Tolino with Popalis teaches all the elements of the parent claim and additionally teaches (Popalis, Fig. 3) wherein at least one of the perforations (11) in the plurality of perforations is a frustoconically shaped hole (portion 37 is frustoconically shaped) through the interior wall (7)
Regarding claim 26, above-combined Tolino with Popalis teaches all the elements of the parent claim and additionally teaches (Popalis, Fig. 3) wherein at least one of the perforations (11) in the plurality of perforations is a frustoconically shaped hole (portion 37 is frustoconically shaped) through the interior wall (7) having a central axis that is not parallel with a horizontal plane that is defined by the top wall (e.g., a vertical central axis of hole 11 is not parallel with the horizontal top wall of Tolino).
Regarding claim 30, above-combined Tolino with Popalis teaches all the elements of the parent claim, and Tolino additionally teaches (Fig. 2) wherein a base end of both of the exterior wall (28) and the interior wall (38) opposite of the top wall (uppermost wall 40 [labeled in Fig. 1]) are positioned along a same horizontal plane that is parallel to the top wall (the base of 28 and the base of 38 are both horizontally extending, which is the same orientation of the top wall 40).
Claims 23, 27, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined Tolino and Popalis in further view of Guidez1 (Sodium-cooled nuclear reactors).
Regarding claim 23, above-combined Tolino with Popalis teaches all the elements of the parent claim. This combination does not explicitly teach wherein the plurality of perforations are arranged into at least two horizontal rows of perforations.
Guidez does. Guidez is in the same art area of controlling coolant flow for nuclear reactors and teaches (Fig. 115, page 107) a core cover plug (CCP) (e.g., see the Slotted CCP) with a plurality of perforations arranged in at least two horizontal rows (a known problem in the art), then the flow will be blocked and the reactor core is susceptible to overheating. Therefore, the skilled artisan is motivated to provide multiple rows of coolant flow holes in order to enable efficient coolant flow. 
Regarding claim 27, above-combined Tolino with Popalis teaches all the elements of the parent claim. This combination does not explicitly teach wherein the exterior wall tapers inwardly towards the interior wall proximate the top wall. 
Guidez does. Guidez is in the same art area of controlling coolant flow for nuclear reactors and teaches (Fig. 115, page 107) a perforated core cover plug (CCP) (e.g., see the EFR conical CCP, the SFR conical CCP and the diffuser CCP) with an exterior tapered wall (all three of the above-cited walls taper inwardly towards the top plate). The skilled artisan would have been motivated to utilize the upward tapered shape because “This makes it possible to significantly reduce the size of the core cover plugs, and, potentially, the diameter of the main vessel,” page 107. 

Regarding claims 28 and 29
Guidez does. Guidez is in the same art area of controlling coolant flow for nuclear reactors and teaches (Fig. 115, page 107) a core cover plug (CCP) (e.g. see the Slotted CCP) with a plurality of perforations spaced at different levels within the interior wall, wherein more perforations of the plurality of perforations are disposed proximate the plenum inlet (the bottom) than the top wall (as shown in the Slotted CCP design, there are more flow holes at the bottom of the cylindrical CCP than at the top). The skilled artisan would have been motivated to utilize the spaced rows of holes as taught by Guidez in order to allow coolant to flow throughout the vertical length of the wall, rather than just at a few locations. For example, the skilled artisan would have recognized that if a few of the holes get blocked with coolant debris (a known problem in the art), then the flow will be blocked and the reactor core is susceptible to overheating. Therefore, the skilled artisan is motivated to provide spaced rows of coolant flow holes in order to enable efficient coolant flow. Additionally, the skilled artisan would have been motivated to provide more holes at the bottom because, as is well-known in the art, this is where the coolant is coldest. By the time the coolant rises to the top, it has been heated and is less efficient at providing cooling. Examiner notes that all nuclear reactors are designed so that hot coolant rises. This is how the reactor makes power. 

Claim 27 is also rejected under 35 U.S.C. 103 as being unpatentable over above-combined Tolino and Popalis in further view of Burger (US 4,409,179). 
Regarding claim 27
Burger does. Burger is in the same art area of manipulating fluid flow around the reactor and teaches (Fig. 3) an interior wall (28) and an exterior wall (34) surrounding the core (40) wherein the exterior wall tapers inwardly towards the interior wall proximate the top (as shown at the top of Fig. 3, the exterior wall 34 tapers inwardly from surface 52 to surface 46 to surface 36 towards interior wall 28).
The skilled artisan would have been motivated to utilize the taper of Burger in order to provide a pressure-adaptive coolant chamber, as detailed by Burger in col. 3, ll. 34-43, col. 3, ll. 55-60, and col. 3, l. 61 – col. 4, l. 18. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see attached 9-page NPL reference.